ALLOWABILITY NOTICE

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Dodge on 01/27/2022.

The claims have been amended as follows:
1. 	(Currently Amended) An energy storage-combined cooling, heating and power (S-CCHP) system configured to receive energy from a source of energy and to provide heated fluid, cooled fluid, and electricity to a building, the S-CCHP system comprising: 
a first high temperature energy storage (HTES) unit defining a heat transfer flow path and a second HTES unit defining a heat transfer flow path, wherein the first and second HTES units are each configured to receive energy from the source of energy, to store the received energy as thermal energy, and to transfer the stored thermal energy to air flowing through the corresponding heat transfer flow path; 
a first air compressor connected to a second air compressor, and a turbine connected to drive the first and second air compressors, wherein the first air compressor is configured to generate a stream of compressed air to an outlet; 
a flow junction configured to receive the stream of compressed air and to direct a first portion of the stream to a hot fluid heat exchanger and a second portion of the stream to the air compressor, wherein the second air compressor is configured to further compress the second portion of the stream; 
a first recuperator configured to receive the second portion of the stream from the second air compressor and to direct the second portion of the stream to the first HTES unit heat transfer flow path wherein an outlet of the first HTES unit heat transfer flow path is fluidly connected to the turbine and further wherein an outlet of the turbine is fluidly connected to a second recuperator that is configured to direct the second portion of the stream to the second HTES unit heat transfer flow path; 
a first power turbine configured to receive the second portion of the stream from the second HTES unit heat transfer flow path, an outlet of the first power turbine fluidly connected to the second recuperator, wherein the first power turbine is drivably connected to a first generator that is configured to provide electrical energy to the building; 
a flow conduit from the second recuperator configured to direct a first part of the second portion of the stream to the first recuperator and a second part of the second portion of the stream to a third recuperator; 
a second power turbine configured to receive the first portion of the stream from the hot fluid heat exchanger, wherein the second power turbine is drivably connected to a second power generator that is configured to provide electrical energy to the building; 
a cold fluid heat exchanger configured to receive the first portion of the stream from the second power turbine, wherein the third recuperator is configured to receive the first portion of the stream from the cold fluid heat exchanger and the second recuperator is configured to receive the first portion of the stream from the third recuperator; 

a second fluid flow path configured to cycle a second heat transfer fluid from the building, through the hot fluid heat exchanger, and back to the building. 

5. 	(Currently Amended) The S-CCHP system of claim 1, wherein the first HTES unit comprises a block of at least one of a refractory material, a high-temperature cement, and a ceramic composite. 

12.	(Currently Amended) The S-CCHP system of claim 1, wherein the second portion of the stream from the second air compressor is humidified prior to being received by the first recuperator. 

14. 	(Currently Amended) A method of providing a heated fluid, a cooled fluid, and electricity to a building comprising: 
receiving energy from an energy source, and storing the received energy in a first high temperature energy storage (HTES) unit and in a second HTES unit; 
generating a first air stream comprising a compressively heated air stream and a second air stream comprising a turbine exhaust stream in a Brayton cycle using energy from the first HTES unit and a first compressor, a second compressor, and a turbine; 
directing the first air stream sequentially: 
(i) 	through a hot fluid heat exchanger; then 
(ii) 	through a first power turbine configured to drive a first generator; then 

(iv) 	through the second HTES unit, 
wherein the first generator is configured to provide electricity to the building; 
directing the second air stream through the second HTES unit, wherein the first and second air streams are heated in the second HTES unit; 
directing the heated first and second air streams to a second power turbine configured to drive a second generator, wherein the second generator is configured to provide electricity to the building; 
generating a cold fluid stream for the building by cycling a first heat transfer fluid from the building, through the cold fluid heat exchanger, and back to the building; and 
generating a hot fluid stream for the building by cycling a second heat transfer fluid from the building, through the hot fluid heat exchanger, and back to the building. 

16. 	(Currently Amended) The method of claim 15, wherein the intermittent energy source comprises one of a photovoltaic farm and a solar-thermal farm. 

18. 	(Currently Amended) The method of claim 14, wherein the first HTES unit comprises a block of at least one of a refractory material, a high-temperature cement, and a ceramic composite. 

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The claimed combination in independent claim 14 including: “generating a first air stream comprising a compressively heated air stream and a second air stream comprising a turbine exhaust stream in a Brayton cycle using energy from the first HTES unit and a first compressor, a second compressor, and a turbine; directing the first air stream sequentially: (i) through a hot fluid heat exchanger; then (ii) through a first power turbine configured to drive a 
The closest prior art of record is Matsukuma et al. US 2019/0056152, which discloses a combined cooling, heating and power system comprising an air compressor 8, a power turbine 10, a hot fluid heat exchanger 14 receiving the stream of air from the air compressor, a cold fluid heat exchanger 18 receiving the stream of air from the power turbine, a first fluid flow path 22c configured to cycle a first heat transfer fluid (water) from a building, through the cold fluid heat exchanger 18, and back to the building, and a second fluid flow path 22b configured to cycle a second heat transfer fluid (water) from the building, through the hot fluid heat exchanger 14, and back to the building. The remainder of the prior art cited herein disclose various configurations of Brayton cycles and/or CHP systems, but the prior art of record, alone or in combination, does not teach or suggest the above cited features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        02/02/2022


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Friday, February 4, 2022